Name: 2007/608/EC: Commission Decision of 13 September 2007 amending Decision 2007/554/EC concerning certain protection measures against foot-and-mouth disease in the United Kingdom (notified under document number C(2007) 4301) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  animal product;  health;  Europe;  deterioration of the environment
 Date Published: 2007-09-14

 14.9.2007 EN Official Journal of the European Union L 241/26 COMMISSION DECISION of 13 September 2007 amending Decision 2007/554/EC concerning certain protection measures against foot-and-mouth disease in the United Kingdom (notified under document number C(2007) 4301) (Text with EEA relevance) (2007/608/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Decision 2007/554/EC of 9 August 2007 concerning certain protection measures against foot-and-mouth disease in the United Kingdom (3) was adopted following recent outbreaks of that disease in that Member State. That Decision is to apply until 15 September 2007. (2) Decision 2007/554/EC defines the high and low risk areas in the affected Member States and provides for a prohibition on the dispatch of susceptible animals from the high and low risk areas and on the dispatch of products derived from susceptible animals from the high risk area. The Decision also provides for the rules applicable to the dispatch from those areas of safe products that either had been produced before the restrictions, from raw material sourced from outside the restricted areas or that had undergone a treatment proven effective in inactivating possible foot-and-mouth disease virus. (3) Until 15 September 2007 Annexes I and II to Decision 2007/554/EC limit the high and low risk areas respectively to the perimeters of the consolidated surveillance zone around the two outbreaks of foot-and-mouth disease confirmed in the beginning of August 2007, which was maintained until 8 September in accordance with Article 44 of Directive 2003/85/EC of 29 September 2003 on Community measures for the control of foot-and-mouth disease repealing Directive 85/511/EEC and Decisions 89/531/EEC and 91/665/EEC and amending Directive 92/46/EEC (4). (4) Following a new outbreak of foot-and-mouth disease on 12 September 2007 in Great Britain outside the areas described in Annexes I and II to Decision 2007/554/EC, the United Kingdom has taken measures in the framework of Council Directive 2003/85/EC and has introduced further measures within the affected areas. (5) The foot-and-mouth disease situation in the United Kingdom is liable to endanger the herds of other Member States in view of trade in live biungulate animals and the placing on the market of certain of their products. (6) Given the disease situation in the United Kingdom, it is necessary to ensure that Decision 2007/554/EC is amended before the 15 September 2007 in order to extended its application until at least 15 October 2007 and to enlarge the areas under restriction in the light of the epidemiological situation. (7) Decision 2007/554/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2007/554/EC is amended as follows: 1. In Article 17, 15 September 2007 is replaced by 15 October 2007; 2. Annexes I and II are replaced by the text in the Annex to this Decision. Article 2 Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 13 September 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33, corrected version OJ L 195, 2.6.2004, p. 12). (2) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (3) OJ L 210, 10.8.2007, p. 36. Decision as amended by Decision 2007/588/EC (OJ L 220, 25.8.2007, p. 27). (4) OJ L 306, 22.11.2003, p. 1. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). ANNEX ANNEX I The following areas in the United Kingdom: Great Britain ANNEX II Great Britain